Citation Nr: 1211104	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  05-07 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a left knee injury, to include retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran whose active service from July 29, 1996, to July 28, 1999, has been determined to be under honorable conditions.  By Administrative Decision dated in September 2003, the Department of Veterans Affairs (VA) has determined that her service from July 29, 1999 to May 6, 2002, was under dishonorable conditions and she is not entitled to receive VA benefits for this period of service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Atlanta, Georgia, Regional Office (RO) of VA.  In April 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board, among other things, remanded the issue on appeal for additional development in December 2007 and November 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board, in its November 2009 remand of the issue remaining on appeal, requested that the Veteran's claims file and service treatment records be reviewed an opinion as to whether it was at least as likely as not that any current residuals of a left knee disorder originated during her period of honorable service, or were otherwise related to her period of honorable service.  It was noted, in essence, that compensation payments were barred for injury or disease incurred during her period of active service from July 1999 to May 2002, but that the Veteran claimed that she had a left knee disorder which had been incurred during her period of honorable service from July 1996 to July 1999.  

Although the Veteran was provided a VA examination in February 2010 and the examiner noted the claims file was reviewed, the provided history noted the Veteran stated she had been involved in a motor vehicle accident in 2000 and was thrown from the vehicle with multiple injuries including re-injury to the left knee.  The examiner found the Veteran's present left knee disorder was, in essence, due to the 2000 motor vehicle accident.  The Board notes, however, that the Veteran denied having been thrown from her car in an accident during service in correspondence to her congressman dated in October 2011.  The reported history also appears to be inconsistent with the information included in the available service treatment records.  

Service treatment records dated during her first period of service include an October 1996 diagnosis of retropatellar pain syndrome (RPPS) versus tendonitis, a June 1997 diagnosis of probable RPPS after the Veteran reported feeling a pop while running, and a September 1997 diagnosis of possible "MMT" from a physical therapist.  There are no records of subsequent left knee treatment prior to the Veteran's completion of her first period of service in February 1999.

Records dated during the period for which VA compensation payments are barred indicate left RPPS as a major medical problem had its onset in October 1999.  An October 1999 report noted the Veteran complained of a five day history of left knee pain without trauma and noted she had a prior knee injury in June 1997.  An October 2000 acute medical care report noted the Veteran sustained a contusion to the left knee "after being bumped by a car"; she gave a history of trouble with the knee.  A February 2001 physical therapy evaluation noted a history of knee pain with worsening left knee symptoms subsequent to her having been struck by a car in October 2000.  An assessment of left RPPS was provided.  Private hospital records dated in March 2001 noted the Veteran reported complaints, including left knee pain.  A March 2001 emergency department report noted she had been involved in a motor vehicle accident in which she was a restrained driver traveling at a low rate of speed when she was struck at the front bumper by an automobile also traveling at a low rate of speed.  It was further noted that the vehicle sustained minor damage and that the Veteran was ambulatory after the accident.  A contusion to the left knee was noted.  An examination revealed the knee was moderately tender and slightly swollen with motion limited secondary to pain.  A March 2001 service department acute medical care note indicated the Veteran had been involved in a car accident and that she had been the driver.  X-ray examination in July 2001 revealed a normal study.  A July 2001 bone scan revealed findings consistent with minimal stress reaction in the bilateral mid-femur.  An August 2001 magnetic resonance imaging (MRI) scan was normal.  

VA examination in March 2009 included a diagnosis of bilateral retropatellar pain syndrome.  The examiner also stated that the disorder was at least as likely as not related to the Veteran's knee disorder during her period of active duty.  It was unclear, however, whether the examiner had linked the Veteran's current left knee disorder to an event or diagnosis during her period of honorable service. 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the inconsistent evidence of record, the Board finds that additional development is required in this case for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the February 2010 VA examiner, or other appropriate medical specialist if the February 2010 examiner is unavailable, for clarification of the opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that any current residuals of a left knee disorder originated during her period of honorable service, or are otherwise related to her period of honorable service.  The significance, if any, of specific service treatment records dated during her periods of honorable and dishonorable service must be addressed. 

All indicated examinations, tests, and studies are to be performed if a new examination is determined by the examiner to be in order.  Opinions should be provided based on a review of the medical evidence of record and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

